               Case 2:06-cr-00127-TLN Document 90 Filed 04/23/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AARON D. PENNEKAMP
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:06-CR-00127-TLN
12                                 Plaintiff,             STIPULATION TO CONTINUE DISPOSITION
                                                          HEARING; FINDINGS AND ORDER
13                          v.
                                                          DATE: April 30, 2020
14   ABDUL RASHID TANKO,                                  TIME: 9:30 a.m.
                                                          COURT: Hon. Troy L. Nunley
15                                Defendant.
16

17                                                  STIPULATION

18          WHEREAS this case is currently set for a disposition hearing on April 30, 2020 concerning

19 several previously admitted TSR violations;

20          WHEREAS, on April 17, 2020, this Court issued General Order 617, which suspends all jury

21 trials in the Eastern District of California scheduled to commence before June 15, 2020, and allows

22 district judges to continue all criminal matters to a date after June 1;

23          WHEREAS this and previous General Orders were entered to address public health concerns

24 related to COVID-19; and

25          WHEREAS, counsel for defendant has requested additional time to prepare for the previously

26 scheduled disposition hearing in this matter, and the government does not object to defendant’s request

27 for additional preparation time;

28          IT IS HEREBY STIPULATED by and between plaintiff United States of America, through its


       STIPULATION CONTINUING DISPOSITION HEARING         1
              Case 2:06-cr-00127-TLN Document 90 Filed 04/23/20 Page 2 of 2


 1 counsel of record, and defendant, through defendant’s counsel of record, that the previously scheduled

 2 disposition hearing should be CONTINUED until June 4, 2020, at 9:30 a.m.

 3         IT IS SO STIPULATED.

 4

 5
     Dated: April 22, 2020                                 MCGREGOR W. SCOTT
 6                                                         United States Attorney
 7
                                                           /s/ AARON D. PENNEKAMP
 8                                                         AARON D. PENNEKAMP
                                                           Assistant United States Attorney
 9

10
     Dated: April 22, 2020                                 /s/ TAMARA SOLOMAN
11                                                         TAMARA SOLOMAN
12                                                         Counsel for Defendant
                                                           ABDUL RASHID TANKO
13

14

15

16
                                           FINDINGS AND ORDER
17
           IT IS SO FOUND AND ORDERED this 22nd day of April, 2020.
18

19

20

21                                                              Troy L. Nunley
                                                                United States District Judge
22

23

24

25

26

27

28

      STIPULATION CONTINUING DISPOSITION HEARING       2
